DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 19 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Applicant’s election without traverse of Group I (claims 1-18 and 20-23) in the reply filed on April 29, 2022 is acknowledged.

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on September 15, 2021 is acknowledged. A signed copy is attached to this office action. 

Claim Objections
Claims 3-6, 8, 11, 13-16, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Meier et al. (US 6,914,488), which is described above. While Meier discloses vesicles or micelles which may comprise the claimed blocks, he does not exemplify the particular combination. He additionally does not disclose the chain length of either block, the entanglement of the biological agent in the arms of the micelle, or an aqueous composition comprising the micelle. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9, 10, 12, 17-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 6,916,488). 
Meier discloses vesicles made from amphiphilic copolymers. The amphiphilic copolymers can be ABA copolymers, where one of A and B is hydrophilic and the other is hydrophobic.  Molecules can be incorporated into the walls of the vesicles (abstract).  
The vesicles can be used to deliver a therapeutic, prophylactic, or diagnostic agent to a patient. A hydrophilic drug can be encapsulated inside the vesicles or a hydrophobic drug can be encapsulated in the middle layer of the vesicles (column 2, lines 34-36).  
 The amphiphilic segmented copolymer includes at least one segment B that includes a hydrophobic polymer. Examples include polyalkylmethacrylates and polymethacrylates (column 4, lines 31-42).  
Hydrophilic segments contain monomers  of lower alkyl acrylamides and methacrylamides, hydroxyl substituted lower alkyl acrylamides and methacrylamides, mono(lower alkylamino)(lower alkyl) acrylates and methacrylate, dimethyl aminoethyl methacrylate (DMAEMA) and dimethylaminoethylmethacrylamide (column 5, line 64 through column 6, line 19). 
Applicant’s attention is directed to the figures discloses a central core  and a plurality of filamentous arms derived from the hydrophilic block emanating outward from the core. 
Regarding claim 2, Applicants attention is directed to figure 1 which discloses a ring like morphology. 
Regarding claim 7, the hydrophilic segment can also include polyethylene glycol (PEG) (column 5, lines 39-43). 
Regarding claim 9,  Meier discloses C1-C18 alkyl methacrylate (column 4, lines 48-20).  
Regarding claim 10, as noted above, Meier discloses lower alkylamino methacrylate. 
Regarding claim 12,  the drugs to be included  comprise proteins, therapeutic agents (column 11, line 64 through column 12, line 36). 
Meier does not exemplify a vesicle or micelle recited in the instant claims. However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have prepared an amphiphilic polymer having a hydrophobic block and a hydrophilic cationic block since the blocks re disclosed as suitable monomers to be used to make the claimed amphiphilic polymer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615